DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/16/2022 has been entered.
As per instant Amendment, Claims 21, 28 and 35 are independent claims.  Claims 21-40 have been examined and are pending. This Action is made Non-FINAL. 

Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 09/16/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Winterfeldt fails to teach or suggest Applicant's recited parse a template for deployment of one or more resources in a network-accessible service provider to identify an indirect parameter that indirectly refers to a previously defined access key configuration value to be used by the one or more resources created during deployment to authenticate an entity or to authorize an action, wherein the one or more resources, once deployed, provide an environment for execution of an application or execution of a network-accessible service.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Winterfeldt discloses parse a template for deployment of one or more resources in a network-accessible service provider to identify an indirect parameter that indirectly refers to a previously defined access key configuration value to be used by the one or more resources created during deployment to authenticate an entity or to authorize an action, wherein the one or more resources, once deployed, provide an environment for execution of an application or execution of a network-accessible service (Winterfeldt: ¶0020 a multi-tier application created by developer 102 is being deployed for enterprise 100 in a deployment environment 112 provided by a cloud computing platform provider 110; ¶0027 in step 204, application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112) []; ¶0037 administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106 [] properties of an application component define variables used in installation, configuration, and execution scripts for an application component; ¶0090 some property values may be utilized across multiple application components in the deployed application. For example, a web application may be configured to access a database server using database user credentials (e.g., username, password) specified by a property value (e.g., $database.username) defined in blueprint 126; ¶0026 developer 102 may utilize a graphical user interface provided by application director 106 to assemble and arrange items from catalog 130 into a topology that represents virtual computing resources and application components for supporting execution of application 108; ¶0043 a graphical user interface is provided for modeling a blueprint 126 for the application 108, an example of which is depicted in FIG. 4). More specifically, Winterfeldt discloses responsive to a successful authentication, cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112 [0029]; administrator 104 specifies one or more logical templates that may be mapped to actual virtual machine templates (e.g., cloud templates) provided by cloud providers 110 [0030]; and application director 106 inserts the specified logical templates into catalog 130 of blueprint items. As a result of their inclusion in catalog 130, logical templates are available to users (e.g., developer 102) when creating blueprints 126 that define application topologies having one or more virtual machines, where each virtual machine is represented by each instance of a logical template. For example, the inserted logical template may now appear in a listing of logical templates shown during creation of application blueprints [0032]. Therefore, as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Winterfeldt fails to teach or suggest Applicant's recited obtain the previously defined access key configuration value for the identified indirect parameter in the template.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Winterfeldt discloses obtain the previously defined access key configuration value for the identified indirect parameter in the template (Winterfeldt: ¶0037administrator 104 may specify a name (e.g., "port_num," "repos_url"), type (e.g., string, array, content), and a value that represents a variable value to be substituted for this property when a script referencing the property is executed; ¶0060 property values (e.g., number of CPUs, memory allocation) specified by catalog 130, blueprint 126, and/or deployment plan 128). More specifically, Winterfeldt discloses deployment agent configurations may include a one-time password (e.g., temporary key) generated by deployment director 124 and associated with the specific VM 114 (e.g., via unique address) to enable a secure method by which deployment agent 726 can initially authenticate itself to deployment director 124 [0083] and deployment director 124 generates a digital certificate (or any suitable cryptographic key mechanism) specific to the requesting deployment agent 726 that is used for authorization and authentication of future communications with deployment agent 726. For example, deployment director 124 may generate a digital certificate that incorporates the unique address into the digital certificate, such as part of the common name (CN) of the digital certificate. Deployment director 124 provides the certificate to deployment agent 726, which in turn, receives and imports the digital certificate into a key store, in step 820 [] having authenticated itself with deployment director 124, deployment agent 726 executing on VM 1141 is deemed "bootstrapped" and is now ready for use in a deployment process for an application [0085]. Therefore, as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.

Applicant’s arguments: “Winterfeldt fails to teach or suggest Applicant's recited wherein the previously defined access key configuration value is not included in the template in plaintext.” 
The Examiner respectfully submits the new reference Yamaguchi et al. (US 2004/0139341) discloses wherein the previously defined access key configuration value is not include in the template in plaintext (Yamaguchi: ¶0039 FIG. 2 shows a configuration of the key value table 13. In the key value table 13, a plurality of key value table entries 130 formed by registers for storing values of the encryption keys are arranged). Therefore, the examiner finds that presented arguments moot.
The amended claims 21, 28 and 35 have been addressed in rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-22, 24, 26, 28-29, 31, 33, 35-36, 38 and 40 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over WINTERFELDT et al. (“Winterfeldt,” US 2013/0232480) in view of Yamaguchi et al. (“Yamaguchi,” US 2004/0139341) and Das et al. (“Das,” US 2009/0240724).

Regarding claim 21: Winterfeldt discloses a system, comprising:
at least one processor (Winterfeldt: fig. 9 item 910); and
a memory (Winterfeldt: fig. 9 item 908), comprising program instructions that when executed by the at least one processor cause the at least one processor to:
parse a template for deployment of one or more resources in a network- accessible service provider to identify an indirect parameter that indirectly refers to a previously defined access key configuration value to be used by the one or more resources created during deployment to authenticate an entity or to authorize an action on behalf of the entity (Winterfeldt: ¶0020 a multi-tier application created by developer 102 is being deployed for enterprise 100 in a deployment environment 112 provided by a cloud computing platform provider 110; ¶0027 in step 204, application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112); ¶0037 administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106 [] properties of an application component define variables used in installation, configuration, and execution scripts for an application component; ¶0090 some property values may be utilized across multiple application components in the deployed application. For example, a web application may be configured to access a database server using database user credentials (e.g., username, password) specified by a property value (e.g., $database.username) defined in blueprint 126), wherein the one or more resources, once deployed, provide an environment for execution of an application or execution of a network-accessible service (Winterfeldt: ¶0026 developer 102 may utilize a graphical user interface provided by application director 106 to assemble and arrange items from catalog 130 into a topology that represents virtual computing resources and application components for supporting execution of application 108; ¶0043 a graphical user interface is provided for modeling a blueprint 126 for the application 108, an example of which is depicted in FIG. 4);
obtain the previously defined access key configuration value for the identified indirect parameter in the template (Winterfeldt: ¶0037administrator 104 may specify a name (e.g., "port_num," "repos_url"), type (e.g., string, array, content), and a value that represents a variable value to be substituted for this property when a script referencing the property is executed; ¶0060 property values (e.g., number of CPUs, memory allocation) specified by catalog 130, blueprint 126, and/or deployment plan 128);
provide, to the one or more resources, the determined access key configuration value (Winterfeldt: ¶0030 administrator 104 may tag a logical template as a "Database Servers" tag and/or an "OS Templates" tag. Because some application components may not run on all operating systems, administrator 104 may use descriptive metadata to label operating systems installed and supported by the logical templates; ¶0037during deployment, the value of the pkg_path property is dynamically generated to be the IP address of application director 106 at time of deployment); and
use the access key configuration value to authenticate an entity or to authorize an action (Winterfeldt: ¶0054 in step 340, application director 106 checks the application topology defined by blueprint 126 for errors. For example, application director 106 may verify whether properties have been correctly specified [] in step 342, responsive to not detecting any errors within blueprint 126, application director 106 transmits a successful blueprint generation message to the user, and in turn, in step 346, the user receives a status indication regarding generation of blueprint 126).
Winterfeldt does not explicitly disclose wherein the previously defined access key configuration value is not include in the template in plaintext.
However, Yamaguchi discloses wherein the previously defined access key configuration value is not include in the template in plaintext (Yamaguchi: ¶0039 FIG. 2 shows a configuration of the key value table 13. In the key value table 13, a plurality of key value table entries 130 formed by registers for storing values of the encryption keys are arranged).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yamaguchi with the system/method of Winterfeldt and Das to include the previously defined access key configuration value is not include in the template in plaintext.
One would have been motivated for causing a tamper resistant microprocessor which has a function for decrypting and executing encrypted codes to use a shared library called up from a calling source program (Yamaguchi: ¶0023).
Winterfeldt in view of Yamaguchi does not explicitly disclose deploy the one or more resources in the network-accessible service provider, wherein deploy comprises create the one or more resources and wherein the one or more resources created during deployment provide the environment for execution of the application or the network- accessible service.
However, Das discloses deploy the one or more resources in the network-accessible service provider, wherein deploy comprises create the one or more resources (Das: ¶0079 an XML file for the environment definition is generated in step 870; ¶0080 in step 880, the XML file is stored. The XML environment definition file may be later retrieved for subsequent modification by the user or used in deploying instances of the environment defined by the XML file); and
wherein the one or more resources created during deployment provide the environment for execution of the application or the network- accessible service (Das: ¶0044 environment template 420 is any set of definitions, specifications, and/or data that define a template of hardware and/or software resources associated with an environment [] a user may create and configure one instance of an environment. For example, the user may install and configure software applications on a given set of hardware. The instance of the environment (e.g., the configured state of the software and the hardware) may then be used as a template for on-demand environments 440 whose lifecycle is managed using environment definition 410).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Das with the system/method of Winterfeldt and Yamaguchi to include the one or more resources created during deployment provide the environment for execution of the application.
One would have been motivated to managing environments associated with software projects include provisioning and initialization of hardware and/or software resources (Das: ¶0009).

Regarding claim 22: Winterfeldt in view of Yamaguchi and Das discloses the system of claim 21.
Winterfeldt further discloses wherein the program instructions further cause the at least one processor to receive the template via an Application Programming Interface (API) for the network-accessible service provider (Winterfeldt: ¶0020 enterprise 100 may access services from cloud computing platform provider 110, for example, via REST (Representational State Transfer) APIs (Application Programming Interface) or any other client-server communication protocol).

Regarding claim 24: Winterfeldt in view of Yamaguchi and Das discloses the system of claim 21.
Winterfeldt further discloses wherein the template describes one or more dependencies between the one or more resources and wherein the program instructions further cause the at least one processor to determine an order to deploy the one or more resources according to the one or more dependencies in the template, wherein the deployment is performed according to the determined order (Winterfeldt: ¶0022 blueprint 126 may define one or more dependencies between application components to indicate an installation order of the application components during deployment; ¶0024 deployment director 124 coordinates with VMs 114 to execute the tasks in an order that observes installation dependencies between VMs 114 according to deployment plan 128; ¶0052 dependencies may be used to plan deployment of the application by defining a deployment order for application components (e.g., that indicates whether deployment tasks for one item will wait to run until the tasks for the other item has finished)).

Regarding claim 26: Winterfeldt in view of Yamaguchi and Das discloses the system of claim 21.
Das further discloses wherein the program instructions further cause the at least one processor to perform the parse, the determination, and the deployment for one or more other resources in the network-accessible provider service according to the template, wherein the determined configuration values for the one or more other resources are different than the determined configuration values for the one or more resources (Das: ¶0083 in step 930, hardware and/or software resources are allocated to an instance of the environment defined in the environment definition. For example, a physical computer satisfying criteria specified by the environment definition and/or the environment template may be assigned to the environment. In another example, a virtual machine is created and assigned to the environment. Processors, memory, storage, and devices may be allocated to the environment. Operating systems, applications, and other software may be installed onto the physical or virtual machine).
The motivation is the same that of claim 21 above.

Regarding claim 28: Winterfeldt discloses a method, comprising:
performing, by one or more computing devices:
parsing a template for deployment of one or more resources in a network- accessible service provider to identify an indirect parameter that indirectly refers to a previously defined access key configuration value to be used by the one or more resources created during deployment to authenticate an entity or to authorize an action (Winterfeldt: ¶0020 a multi-tier application created by developer 102 is being deployed for enterprise 100 in a deployment environment 112 provided by a cloud computing platform provider 110; ¶0027 in step 204, application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112); ¶0037 administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106 [] properties of an application component define variables used in installation, configuration, and execution scripts for an application component; ¶0090 some property values may be utilized across multiple application components in the deployed application. For example, a web application may be configured to access a database server using database user credentials (e.g., username, password) specified by a property value (e.g., $database.username) defined in blueprint 126), wherein the one or more resources, once deployed, provide an environment for execution of an application or execution of a network-accessible service (Winterfeldt: ¶0026 developer 102 may utilize a graphical user interface provided by application director 106 to assemble and arrange items from catalog 130 into a topology that represents virtual computing resources and application components for supporting execution of application 108; ¶0043 a graphical user interface is provided for modeling a blueprint 126 for the application 108, an example of which is depicted in FIG. 4);
obtain the previously defined access key configuration value for the identified indirect parameter in the template (Winterfeldt: ¶0037administrator 104 may specify a name (e.g., "port_num," "repos_url"), type (e.g., string, array, content), and a value that represents a variable value to be substituted for this property when a script referencing the property is executed; ¶0060 property values (e.g., number of CPUs, memory allocation) specified by catalog 130, blueprint 126, and/or deployment plan 128);
receiving, by the one or more resources, the determined access key configuration value (Winterfeldt: ¶0030 administrator 104 may tag a logical template as a "Database Servers" tag and/or an "OS Templates" tag. Because some application components may not run on all operating systems, administrator 104 may use descriptive metadata to label operating systems installed and supported by the logical templates; ¶0037during deployment, the value of the pkg_path property is dynamically generated to be the IP address of application director 106 at time of deployment);
wherein the one or more resources created during deployment use the received access key configuration value to authenticate an entity or to authorize an action (Winterfeldt: ¶0054 in step 340, application director 106 checks the application topology defined by blueprint 126 for errors. For example, application director 106 may verify whether properties have been correctly specified [] in step 342, responsive to not detecting any errors within blueprint 126, application director 106 transmits a successful blueprint generation message to the user, and in turn, in step 346, the user receives a status indication regarding generation of blueprint 126).
Winterfeldt does not explicitly disclose wherein the previously defined access key configuration value is not include in the template in plaintext.
However, Yamaguchi discloses wherein the previously defined access key configuration value is not include in the template in plaintext (Yamaguchi: ¶0039 FIG. 2 shows a configuration of the key value table 13. In the key value table 13, a plurality of key value table entries 130 formed by registers for storing values of the encryption keys are arranged).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yamaguchi with the system/method of Winterfeldt and Das to include the previously defined access key configuration value is not include in the template in plaintext.
One would have been motivated for causing a tamper resistant microprocessor which has a function for decrypting and executing encrypted codes to use a shared library called up from a calling source program (Yamaguchi: ¶0023).
Winterfeldt in view of Yamaguchi does not explicitly disclose deploying the one or more resources in the network-accessible service provider to create the environment for execution of the application or the network-accessible service, wherein deploying comprises creating the one or more resources.
However, Das discloses deploying the one or more resources in the network-accessible service provider to create the environment for execution of the application or the network-accessible service (Das: ¶0044 environment template 420 is any set of definitions, specifications, and/or data that define a template of hardware and/or software resources associated with an environment [] a user may create and configure one instance of an environment. For example, the user may install and configure software applications on a given set of hardware. The instance of the environment (e.g., the configured state of the software and the hardware) may then be used as a template for on-demand environments 440 whose lifecycle is managed using environment definition 410); and
wherein deploying comprises creating the one or more resources (Das: ¶0079 an XML file for the environment definition is generated in step 870; ¶0080 in step 880, the XML file is stored. The XML environment definition file may be later retrieved for subsequent modification by the user or used in deploying instances of the environment defined by the XML file); and
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Das with the system/method of Winterfeldt to include the one or more resources created during deployment provide the environment for execution of the application.
One would have been motivated to managing environments associated with software projects include provisioning and initialization of hardware and/or software resources (Das: ¶0009).
 
Regarding claim 29: Claim 29 is similar in scope to claim 22, and is therefore rejected under similar rationale.
Regarding claim 31: Claim 31 is similar in scope to claim 24, and is therefore rejected under similar rationale.

Regarding claim 33: Claim 33 is similar in scope to claim 26, and is therefore rejected under similar rationale.

Regarding claim 35: Winterfeldt discloses a non-transitory, computer readable storage medium, storing program instructions that when executed by one or more computing devices, cause the one or more computing devices to implement:
parsing a template for deployment of one or more resources in a network- accessible service provider to identify an indirect parameter that indirectly refers to a previously defined access key configuration value to be used by the one or more resources created during deployment to authenticate an entity or to authorize an action (Winterfeldt: ¶0020 a multi-tier application created by developer 102 is being deployed for enterprise 100 in a deployment environment 112 provided by a cloud computing platform provider 110; ¶0027 in step 204, application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112); ¶0037 administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106 [] properties of an application component define variables used in installation, configuration, and execution scripts for an application component; ¶0090 some property values may be utilized across multiple application components in the deployed application. For example, a web application may be configured to access a database server using database user credentials (e.g., username, password) specified by a property value (e.g., $database.username) defined in blueprint 126), wherein the one or more resources, once deployed, provide an environment for execution of an application or execution of a network-accessible service (Winterfeldt: ¶0026 developer 102 may utilize a graphical user interface provided by application director 106 to assemble and arrange items from catalog 130 into a topology that represents virtual computing resources and application components for supporting execution of application 108; ¶0043 a graphical user interface is provided for modeling a blueprint 126 for the application 108, an example of which is depicted in FIG. 4);
obtain the previously defined access key configuration value for the identified indirect parameter in the template (Winterfeldt: ¶0037administrator 104 may specify a name (e.g., "port_num," "repos_url"), type (e.g., string, array, content), and a value that represents a variable value to be substituted for this property when a script referencing the property is executed; ¶0060 property values (e.g., number of CPUs, memory allocation) specified by catalog 130, blueprint 126, and/or deployment plan 128);
providing, to the one or more resources, the determined access key configuration value (Winterfeldt: ¶0030 administrator 104 may tag a logical template as a "Database Servers" tag and/or an "OS Templates" tag. Because some application components may not run on all operating systems, administrator 104 may use descriptive metadata to label operating systems installed and supported by the logical templates; ¶0037during deployment, the value of the pkg_path property is dynamically generated to be the IP address of application director 106 at time of deployment); and 
use the access key configuration value to authenticate an entity or to authorize an action (Winterfeldt: ¶0054 in step 340, application director 106 checks the application topology defined by blueprint 126 for errors. For example, application director 106 may verify whether properties have been correctly specified [] in step 342, responsive to not detecting any errors within blueprint 126, application director 106 transmits a successful blueprint generation message to the user, and in turn, in step 346, the user receives a status indication regarding generation of blueprint 126).
Winterfeldt does not explicitly disclose wherein the previously defined access key configuration value is not include in the template in plaintext.
However, Yamaguchi discloses wherein the previously defined access key configuration value is not include in the template in plaintext (Yamaguchi: ¶0039 FIG. 2 shows a configuration of the key value table 13. In the key value table 13, a plurality of key value table entries 130 formed by registers for storing values of the encryption keys are arranged).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yamaguchi with the system/method of Winterfeldt and Das to include the previously defined access key configuration value is not include in the template in plaintext.
One would have been motivated for causing a tamper resistant microprocessor which has a function for decrypting and executing encrypted codes to use a shared library called up from a calling source program (Yamaguchi: ¶0023).
Winterfeldt in view of Yamaguchi does not explicitly disclose deploying the one or more resources in the network-accessible service provider, wherein deploying comprises creating the one or more resources and wherein the one or more resources created during deployment provide the environment for execution of the application or the network- accessible service.
However, Das discloses deploying the one or more resources in the network-accessible service provider, wherein deploying comprises creating the one or more resources (Das: ¶0079 an XML file for the environment definition is generated in step 870; ¶0080 in step 880, the XML file is stored. The XML environment definition file may be later retrieved for subsequent modification by the user or used in deploying instances of the environment defined by the XML file); and
wherein the one or more resources created during deployment provide the environment for execution of the application or the network- accessible service (Das: ¶0044 environment template 420 is any set of definitions, specifications, and/or data that define a template of hardware and/or software resources associated with an environment [] a user may create and configure one instance of an environment. For example, the user may install and configure software applications on a given set of hardware. The instance of the environment (e.g., the configured state of the software and the hardware) may then be used as a template for on-demand environments 440 whose lifecycle is managed using environment definition 410).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Das with the system/method of Winterfeldt to include the one or more resources created during deployment provide the environment for execution of the application.
One would have been motivated to managing environments associated with software projects include provisioning and initialization of hardware and/or software resources (Das: ¶0009).

Regarding claim 36: Claim 36 is similar in scope to claim 22, and is therefore rejected under similar rationale.

Regarding claim 38: Claim 38 is similar in scope to claim 24, and is therefore rejected under similar rationale

Regarding claim 40: Winterfeldt in view of Yamaguchi and Das discloses the non-transitory, computer readable storage medium of claim 35.
Das further discloses performing the parsing, the determining, and the deploying for one or more other resources in the network-accessible provider service according to the template, wherein the determined configuration values for the one or more other resources are different than the determined configuration values for the one or more resources (Das: ¶0083 in step 930, hardware and/or software resources are allocated to an instance of the environment defined in the environment definition. For example, a physical computer satisfying criteria specified by the environment definition and/or the environment template may be assigned to the environment. In another example, a virtual machine is created and assigned to the environment. Processors, memory, storage, and devices may be allocated to the environment. Operating systems, applications, and other software may be installed onto the physical or virtual machine).
The motivation is the same that of claim 35 above.




Claims 23, 30, and 37 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over WINTERFELDT et al. (“winterfeldt,” US 2013/0232480) in view of Yamaguchi et al. (“Yamaguchi,” US 2004/0139341), Das et al. (“Das,” US 2009/0240724) and Goldband et al. (“Goldband,” US 9026608).

Regarding claim 23: Winterfeldt in view of Yamaguchi and Das discloses the system of claim 21.
Winterfeldt in view of Yamaguchi and Das does not explicitly disclose wherein the template describes deployment output for deploying the one or more resources and wherein the program 2instructions further cause the at least one processor to provide the deployment output according to the template based, at least in part, on the deployment of the one or more resources.
However, Goldband discloses wherein the template describes deployment output for deploying the one or more resources (Goldband: col. 4 lines 38-41 At step 230, a computing device receives selection, from a user, mapping of the custom request to one or more output template variables (i.e., map the output of the custom request to the template inputs)) and wherein the program 2instructions further cause the at least one processor to provide the deployment output according to the template based, at least in part, on the deployment of the one or more resources (Goldband: col. 9 lines 1-5 the template configuration controller 503 may determine an action 504 depending on the template configuration input 502. If the template configuration input 502 indicates that a user wishes to create a new template, action 504 directs the data flow to create 505 and a template configuration create service 506).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Goldband with the system/method of Winterfeldt, Yamaguchi and Das to include provide the deployment output according to the template based on the deployment of the one or more resources. One would have been motivated to building templates for combining data from various data sources (Goldband: col. 2 lines 37-38).

Regarding claim 30: Claim 30 is similar in scope to claim 23, and is therefore rejected under similar rationale.

Regarding claim 37: Claim 37 is similar in scope to claim 23, and is therefore rejected under similar rationale.

Claims 25, 27, 32, 34, and 39 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over WINTERFELDT et al. (“winterfeldt,” US 2013/0232480) in view of Yamaguchi et al. (“Yamaguchi,” US 2004/0139341), Das et al. (“Das,” US 2009/0240724) and Pacifici et al. (“Pacifici,” US 2009/0077090).

Regarding claim 25: Winterfeldt in view of Yamaguchi and Das discloses the system of claim 21.
Winterfeldt in view of Yamaguchi and Das does not explicitly disclose wherein the template includes a policy specifying permissions for one or more users with respect to the one or more resources and wherein the program instructions further cause the at least one processor to enforce the policy with respect to the one or more resources.
However, Pacifici discloses wherein the template includes a policy specifying permissions for one or more users with respect to the one or more resources and wherein the program instructions further cause the at least one processor to enforce the policy with respect to the one or more resources (Pacifici: ¶0060 Scale-out/clustering information is metadata that identifies the policies associated with scale-out of virtual Software resource templates; ¶0082 application component manager 630 may present sequencing data structure 632 to a user [] for verification before changing the operational state of the set of Software components).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Pacifici with the system/method of Winterfeldt, Yamaguchi and Das to include template includes a policy specifying permissions for one or more users with respect to the one or more resources.
One would have been motivated to identifying the policies associated with scale-out of virtual Software resource templates (Pacifici: ¶0060).

Regarding claim 27: Winterfeldt in view of Yamaguchi and Das discloses the system of claim 21.
Winterfeldt in view of Yamaguchi and Das does not explicitly disclose wherein the program instructions further cause the at least one processor to receive the template via a command line tool for the network-accessible service provider.
However, Pacifici discloses wherein the program instructions further cause the at least one processor to receive the template via a command line tool for the network-accessible service provider (Pacifici: ¶0062 Command Line Interface (CLI) client software stack “uses” IT Service Management data server software stack).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Pacifici with the system/method of Winterfeldt, Yamaguchi and Das to include the program instructions cause the at least one processor to receive the template via a command line tool for the network-accessible service provider.
One would have been motivated to identifying metadata to describe a set of dependencies of a set of Software components in the distributed Software application from data associated with the set of software components (Pacifici: ¶0009).

Regarding claim 32: Claim 32 is similar in scope to claim 25, and is therefore rejected under similar rationale.

Regarding claim 34: Claim 34 is similar in scope to claim 27, and is therefore rejected under similar rationale.

Regarding claim 39: Claim 39 is similar in scope to claim 25, and is therefore rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439